—In an action to recover damages for personal injuries, etc., the defendant appeals from so much of an order of the Supreme Court, Kings County (Shaw, J.), dated March 20, 1998, as denied his cross motion for summary judgment dismissing the complaint.
Ordered that the appeal is dismissed, with costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]; Sellars v Redondo, 270 AD2d 407 [decided herewith]). Bracken, J. P., Krausman, McGinity and Schmidt, JJ., concur.